Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
. 
Status 
Claims 1, 3-18 have been examined. Claim 2 has been canceled. Claim 1 has been amended.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
2019 Revised Patent Eligibility Guidance (PEG): Step 1: 
Claims 1, 3-18 recite(s) a method for treating diabetes with mild or moderate hypoglycemia in a patient need thereof, comprising using an automated or computer implemented for determining a dose of glucagon bolus for administration to a patient with diabetes for treating mild or moderate hypoglycaemia, which is within a statutory category (process).  Accordingly, claims 1, 3-18 fall within the statutory categories.
2019- Step 2A - Prong One: 

Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine 
The limitation of Independent claim 1 recites at least one abstract idea. Specifically, Claim 1 recites the steps of: 
a) determining an ambient insulin level for the patient, wherein the ambient insulin level Is directly measured by a blood sample, measured by an insulin sensor and/or approximated by active insulin on board.
b) using the ambient insulin level to determine the dose for a glucagon bolus to treat mild or moderate hypoglycaemia while reducing the risk of, or avoiding, rebound hyperglycaemia according to treatment criteria (1) to increase plasma glucose (PG)> 5 mmol/I, (2) to have a peak plasma glucose (PG)<10 mmol/i, and (3) to keep plasma glucose (PG)> 3.9 mmol/I for 120 min after the glucagon bolus; wherein a pharmacokinetic/pharmacodynamics (PK/PD) model is used to perform in silico simulation to identify the lowest glucagon bolus dose that produces a maximal weighted success rate for achieving the treatment criteria in the patient. 
(c)    selecting the lowest dose for the glucagon bolus that provides the maximal weighted success rate according to the treatment criteria; and
 	(d)    optionally administering the glucagon bolus to the patient to treat the hypoglycaemia.


The limitations “using the ambient insulin level to determine the dose for a glucagon bolus to treat mild or moderate hypoglycaemia while reducing the risk of, or avoiding, rebound hyperglycaemia according to treatment criteria (1) to increase plasma glucose (PG)> 5 mmol/I, (2) to have a peak plasma glucose (PG)<10 mmol/i, and (3) to keep plasma glucose (PG)> 3.9 mmol/I for 120 min after the glucagon bolus” constitutes c) mental process because determine the dose for a glucagon bolus to treat mild or moderate hypoglycaemia while reducing the risk of, or avoiding, rebound hyperglycaemia according to treatment criteria can be practically performed in the human mind by the practitionaers. Accordingly, the claims describe the abstract idea of c) mental process” because the limitation could be performed by determining a dose for a glucagon according to treatment criteria. Further, the limitation “wherein a pharmacokinetic/pharmacodynamics (PK/PD) model is used to perform in silico simulation to identify the lowest glucagon bolus dose that produces a maximal weighted success rate for achieving the treatment criteria in the patient” constitutes b) certain method of organizing human activities  could be performed by the practitioners to apply pharmacodynamics and pharmacokinetics models using in silico simulation to identify glucose bolus dose for achieving the treatment criteria in the patient. Accordingly, the claims describe the abstract idea of b) certain method of organizing human activities” because the limitation could be performed by the practitioners for determining a dose for a glucagon according to treatment criteria
The limitations “(c) selecting the lowest dose for the glucagon bolus that provides the maximal weighted success rate according to the treatment criteria; and 
Dependent Claims -4-6 recite the ambient insulin level is a function of the insulin-on-board, serum insulin level. Claims 13-14 expand on glucagon information based on acceptable salt, analogue represented by the formula. Claim 18 expands the calculation of the maximal weighted success rate.  These steps expand the abstract idea of certain method of organizing human activity. 

2019 PEG: Step 2A - Prong Two 
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
The additional limitations in claims 1-18 do not integrate the above abstract idea into a practical application because there is no application or use of the abstract idea in 
Further the claim, as a whole, merely describes how to generally “apply” the concept of using communication device, or a processor, a smart phone or using a device with built in processors such as an insulin pump in a computer environment. The claimed computer components and silico simulation model are recited at a high level of generality and are merely invoked as tools to perform an evaluation, a selection of the glucagon information to treat mild or moderate hypoglycaemia. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea. 
2019 PEG: Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect step 2A, Prong One, the additional elements are recited at a high level of generality, and the written description describes these elements are generic computer components.  Using See Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patient-ineligible abstract idea into a patent-eligible invention”). Thus, claims 1-18 have been held as patent ineligible. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a silico simulation. There is no disclosure of any particular structure or algorithm to apply the pharmacokinetics and pharmacodynamics models for used to perform in silico simulation to identify the lowest glucagon bolus dose of the patient. The specification merely states the claimed function of using the pharmacokinetics and pharmacodynamics models used to perform silico simulation.  The use of “models” and/or “silico simulation” are not adequate structure or algorithm for to perform the simulation to produce weighted success rate for achieving the treatment criteria in the patient. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structures performed the claimed 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-18 have been considered but are moot because the new ground of claim rejection under 35 USC 101 does not rely on previous rejection applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See claim rejection under 35 USC 101 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211.  The examiner can normally be reached on Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HIEP V NGUYEN/Primary Examiner, Art Unit 3686